Citation Nr: 1102140	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
disabling for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 1993 
and from June 1993 to January 1997.  His decorations include the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2009, the Veteran testified at a video-conference 
Board over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of this hearing is associated with his 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks entitlement to a disability rating in excess of 
20 percent disabling for gout.  At his November 2009 hearing, the 
Veteran reported that he had been treated at the VA Medical 
Center in Nashville, Tennessee the prior month.  However, review 
of the claims file does not reveal any VA treatment records 
regarding the Veteran dated since February 2002.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice of 
VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, attempts must be made to obtain VA clinical 
records pertaining to treatment for the Veteran's service-
connected gout that are dated since February 2002.

The most recent VA examination evaluating the Veteran's gout was 
performed in February 2008.  Since that time, in June 2008 the 
Veteran underwent private treatment for a flare-up of his gout 
condition, including an injection.  In addition, in the Veteran's 
testimony at the hearing before the undersigned Acting Veterans 
Law Judge in November 2009, the Veteran reported that his 
symptoms had been more severe over the prior year to year and one 
half including constant pain.  As such, the Board has no 
discretion and must remand this matter to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to assess 
the current nature, extent and severity of his gout disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain VA 
medical records pertaining to the Veteran 
that are dated since February 2002.  Any 
additional pertinent records identified by 
the Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.

2.  After completion of the above, the 
RO/AMC shall schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent and severity of his gout 
disability.  The claims file should be made 
available to the examiner for review before 
the examination.  The examiner should note 
in the examination report that the claims 
file and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  The examiner is asked to 
provide an opinion with regard to how many 
incapacitating episodes the Veteran 
experiences in one year, whether his gout 
is manifested by weight loss and/or anemia, 
and whether his gout is productive of 
severe impairment of health.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached in a legible report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


